Citation Nr: 1606132	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015, the Veteran testified before the undersigned at a videoconference hearing. The hearing transcript has been associated with the electronic file.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain outstanding VA treatment records and to afford the Veteran a VA examination to determine the etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims files, VBMS e-folder, or Virtual VA e-folder. 

A specific request should be made for VA outpatient treatment records from the Harry S. Truman Memorial Veterans' Hospital in Columbia, Missouri. If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his claimed hypertension. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records reflect no treatment, complaints, or diagnosis of hypertension. In May 1969, the Veteran denied being treated for high blood pressure on a medical history report. Upon separation from service, clinical evaluation of the heart was normal, and his blood pressure was 120/70, as reflected on the February 1970 report of medical examination. He denied having high or low blood pressure on his February 1970 report of medical history. 

* In July 1992, private treatment records reflect treatment for hypertension. A blood pressure of 156/102 was recorded at that visit. In a July 2000 private treatment note, it was reported that the Veteran's blood pressure had been elevated for four months. 

* At a private emergency room visit, the Veteran reported a history of hypertension since the mid-1970s.

* In a July 2011 statement, the Veteran's daughter indicated that she witnessed her father suffering from hypertension since 1973. She explained that the illness has had a profound negative impact on his life. She stated that he has little to no stamina.

* In a July 2011 statement, the Veteran's wife reported that the Veteran suffered from headaches and dizzy spells in 1970. She stated that she convinced him to seek medical attention in 1973, and was diagnosed with very high blood pressure. 

* In an August 2011 statement, K.V., a friend and coworker stated that he has known the Veteran for over forty years, and he has had blood pressure problems since the early 1970s.

* In an August 2011 statement, the Veteran asserted that his hypertension is related to his military service. He explained that he had symptoms of hypertension in the early 1970s, prior to being discharged from service. He stated that the symptoms continued in 1973 until his wife encouraged him to seek medical attention. The Veteran indicated that he was diagnosed with hypertension approximately three years after his discharge from service. 

* In a second August 2011 statement, the Veteran contended that his in-service treatment for a heat stroke caused his hypertension. He explained that he suffered a heat stroke during basic training in July 1967. He stated that he was hospitalized for approximately a week and a half, and his treatment consisted of drinking salt water and taking salt tablets. He reported developing frequent and severe headaches during his hospitalization as a result of the treatment regimen. The Veteran stated that at his doctor visit in 1973, he was told by the examining physician that the intake of all the salt during his heat stroke treatment could "quite possibly" be the cause of his diagnosed hypertension.

* The Veteran has attempted to obtain the private treatment records from the 1970s, supporting his assertion of an initial diagnosis of hypertension in 1973, but has been unsuccessful in his search.

* At the November 2015 Board hearing, the Veteran testified that his hypertension is caused by the salt water and salt pills taken while on marches during his military service and during his in-service hospitalization. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each heart disorder found. In regard to each identified heart disorder, namely hypertension, the examiner must provide an opinion as to whether the disability began during active military service, is any way related or attributable to his military service, or manifested within the first post service year.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




